2022 IL 127236



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 127236)

     JAVIER ROBINSON, Appellee, v. THE VILLAGE OF SAUK VILLAGE et al.,
                                  Appellants.


                                 Opinion filed April 21, 2022.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
     Burke, and Overstreet concurred in the judgment and opinion.



                                           OPINION

¶1       Section 4-106(b) of the Local Governmental and Governmental Employees
     Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/4-106(b) (West 2016))
     provides local public entities and public employees with absolute immunity from
     liability for “[a]ny injury inflicted by an escaped or escaping prisoner.” In this case,
     the appellate court held that the defendants, several police officers and their
     government employers, did not have immunity under section 4-106(b) for injuries
     suffered by the plaintiff, a pedestrian hit by a fleeing vehicle during a police chase,
     because the person the police officers were chasing was not “an escaped or escaping
     prisoner” within the meaning of the Tort Immunity Act. 2021 IL App (1st) 200223.
     For the reasons that follow, we affirm the appellate court’s judgment.


¶2                                         I. BACKGROUND

¶3       Plaintiff, Javier Robinson, filed a complaint against the defendants, the Village
     of Sauk Village, Sauk Village police officers Mark Bugajski and Andrew Vaughn,
     the Village of Crete, and Village of Crete police officers Allen Rinchich and Juan
     Garcia. 1 Plaintiff sought to recover for injuries he suffered when he was hit by a
     vehicle fleeing from the defendant police officers. Plaintiff alleged the police
     officers’ conduct was willful and wanton and that the Villages were liable for their
     employees’ actions under the doctrine of respondeat superior. Defendants filed
     motions for summary judgment asserting, in pertinent part, absolute immunity
     under section 4-106(b) of the Tort Immunity Act (745 ILCS 10/4-106(b) (West
     2016)).

¶4       The pleadings and evidentiary materials on file show that on August 10, 2017,
     at approximately 5 a.m., Officer Rinchich received a report that a black Buick
     LaCrosse had been stolen. He observed a vehicle matching that description and
     began following it. After confirming that the vehicle was reported stolen, Rinchich
     activated his emergency lights, and the Buick, driven by Mark Coffey, 2 began to
     speed up and flee. Village of Crete police officers Garcia and Hoernig eventually
     joined in the chase behind Rinchich. Coffey led the officers on a chase through
     multiple jurisdictions at speeds of up to 90 miles per hour. At times, the vehicles
     disregarded traffic signals and drove into oncoming traffic.




         1
            Prior to oral argument, the plaintiff and defendants Village of Crete, Allen Rinchich, and Juan
     Garcia filed a joint motion to dismiss those defendants from this appeal, after they settled their
     portion of this case. The remaining defendants did not oppose the dismissal of the Village of Crete,
     Allen Rinchich, and Juan Garcia as parties to the appeal. Accordingly, we allowed the motion.
          2
            In the record, the driver of the Buick is referred to as both Mark Coffey and Mark Coffee.




                                                     -2-
¶5       Coffey was pursued into Indiana, where he eventually came to a stop in a church
     parking lot in Dyer, Indiana. Before stopping, Coffey was approximately one-
     quarter mile ahead of the officers. When Officer Rinchich caught up, he entered the
     church parking lot and parked his squad car perpendicular to the driver’s side of the
     Buick, with his headlights shining into the driver’s side of the Buick. Rinchich got
     out of his squad car, drew his handgun, and repeatedly yelled “hands” at Coffey.
     When Officers Garcia and Hoernig arrived, Garcia parked next to Rinchich’s squad
     car, with Hoernig parking behind them. Garcia and Hoernig also got out of their
     vehicles and drew their handguns.

¶6       During the chase, Sauk Village police officers Bugajski and Vaughan received
     radio dispatches about the pursuit, eventually notifying them that the Buick was
     heading toward the church parking lot in Dyer, Indiana. Officer Bugajski drove to
     that location and observed the three Village of Crete squad cars and Officers
     Rinchich, Garcia, and Hoernig with their weapons drawn and pointed at Coffey.
     Officer Garcia asserted that a total of six police vehicles were in the church parking
     lot and officers deployed various weapons, including an AR-15 assault rifle and a
     shotgun.

¶7       Officer Rinchich approached to within approximately 10 feet of Coffey. The
     dash camera video from Rinchich’s squad car shows that he approached near the
     front of the Buick on the driver’s side but after a couple seconds he backed away
     out of view of the camera. Coffey remained seated in the vehicle with the engine
     running and the door closed. Coffey ignored the officers’ orders to exit the vehicle
     and repeatedly shouted, “shoot me.” Coffey also pointed a bottle and then a small
     black object at Rinchich. Rinchich asserted that the black object looked like a gun.

¶8       A little over one minute after Rinchich arrived in the parking lot, Coffey drove
     away. Officers Rinchich, Garcia, and Hoernig again pursued while Officer
     Bugajski and Officer Vaughan monitored the chase, blocked off intersections, and
     joined the chase at times. During the chase, Coffey reentered Illinois with the
     vehicles traveling at speeds of up to 100 miles per hour. At times, Coffey
     disregarded traffic signals and continued to travel into oncoming traffic. The chase
     eventually proceeded into a residential neighborhood where Coffey stopped, got
     out of the Buick, got into a parked car, and drove away again.




                                             -3-
¶9         Officers Vaughan, Hoernig, and Garcia attempted to pursue, and as Coffey sped
       through an intersection at approximately 5:17 a.m., he struck plaintiff, who was
       walking across the street in a crosswalk. Plaintiff suffered severe injuries. Officer
       Garcia’s police report states that plaintiff was lying “in a pool of blood with blood
       coming from his head” and “each of his leg bones on both legs [were] protruding
       from the skin at mid shin.” Plaintiff was taken to a hospital by ambulance. Coffey
       continued to flee and returned to Indiana, where he was shot and killed by Indiana
       police officers.

¶ 10       Based on the evidence, the Cook County circuit court granted defendants’
       motions for summary judgment, ruling that Coffey was in custody when the police
       officers pointed their weapons at him and ordered him to show his hands in the
       church parking lot. The circuit court determined that Coffey was an escaping
       prisoner after that point and that defendants had absolute immunity from liability
       for plaintiff’s injuries under section 4-106(b) of the Tort Immunity Act (745 ILCS
       10/4-106(b) (West 2016)).

¶ 11       The appellate court disagreed with the circuit court, holding that, at the time
       plaintiff was struck by the car, Coffey was not “an escaped or escaping prisoner”
       as required for absolute immunity under section 4-106(b) of the Tort Immunity Act.
       2021 IL App (1st) 200223, ¶¶ 1, 22. The Tort Immunity Act defines a prisoner as
       “ ‘a person held in custody,’ ” but it does not define the term “custody.” Id. ¶ 10
       (quoting 745 ILCS 10/4-101 (West 2016)). Contrary to defendants’ argument, the
       appellate court determined that a mere show of authority by police officers is not
       sufficient to establish physical custody. Id. ¶ 17. According to the appellate court,
       Coffey’s freedom of movement was not directly controlled or limited by the
       officers, and the evidence did not establish, as a matter of law, that he was in
       physical custody before he fled the church parking lot. Id. ¶ 18. The appellate court
       concluded that defendants failed to meet their burden of establishing that Coffey
       was an escaped or escaping prisoner within the meaning of the Tort Immunity Act
       when he struck plaintiff. Id. ¶ 22. Accordingly, the appellate court reversed the
       circuit court’s decision granting summary judgment in favor of defendants based
       on the immunity provided in section 4-106(b) of the Tort Immunity Act. Id. ¶¶ 35-
       36.




                                               -4-
¶ 12       We allowed defendants’ petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Oct.
       1, 2020)). We also allowed the Illinois Trial Lawyers Association to file an
       amicus curiae brief (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).



¶ 13                                      II. ANALYSIS

¶ 14       On appeal to this court, defendants contend that our decision in Ries v. City of
       Chicago, 242 Ill. 2d 205 (2011), and the appellate court’s decision in Townsend v.
       Anderson, 2019 IL App (1st) 180771, support a conclusion that a show of authority
       by police officers is sufficient to establish custody within the meaning of section 4-
       106(b). In Ries, this court held that the Tort Immunity Act “does not require a
       formal arrest or imprisonment.” Ries, 242 Ill. 2d at 216. Defendants maintain that
       Coffey’s freedom of movement was sufficiently controlled and limited by multiple
       police officers, with guns drawn, shouting commands for Coffey to show his hands
       and get out of the vehicle. According to defendants, section 4-106(b) immunity
       applies in this case because the facts establish that Coffey was an “escaping
       prisoner” after he was confronted by multiple police officers with their guns drawn
       in the church parking lot.

¶ 15        Plaintiff responds that a show of authority alone is not enough to establish
       custody for the purpose of immunity under section 4-106(b). In Ries, this court
       defined “custody” to require an element of direct control over the suspect’s freedom
       of movement. According to plaintiff, defendants did not control or limit Coffey’s
       freedom of movement in any real way. They did not block his path, they never got
       closer than 10 to 15 feet away from him, and Coffey never complied with the
       officers’ commands or submitted to their show of authority. Plaintiff maintains that,
       if a mere show of authority is sufficient to establish custody under section 4-106(b),
       the absolute immunity provided by that section may be invoked any time a police
       officer tells a person to stop or turns on a squad car’s lights and siren. Plaintiff
       concludes that the absolute immunity under section 4-106(b) was not intended to
       apply to the circumstances presented here.

¶ 16      In this case, the circuit court granted summary judgment in favor of defendants.
       Under section 2-1005(c) of the Code of Civil Procedure, summary judgment is
       appropriate when “the pleadings, depositions, and admissions on file, together with



                                               -5-
       the affidavits, if any, show that there is no genuine issue as to any material fact and
       that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-
       1005(c) (West 2016). We review orders granting summary judgment de novo. State
       Farm Mutual Automobile Insurance Co. v. Elmore, 2020 IL 125441, ¶ 19.

¶ 17        This appeal presents a question of statutory construction. The construction of a
       statute is also subject to de novo review. Palos Community Hospital v. Humana
       Insurance Co., 2021 IL 126008, ¶ 24. The fundamental goal of statutory
       construction is to ascertain and give effect to the intent of the legislature. In re
       Marriage of Dynako, 2021 IL 126835, ¶ 14. The best evidence of legislative intent
       is the language used in the statute, given its plain and ordinary meaning. Haage v.
       Zavala, 2021 IL 125918, ¶ 44. In construing a statute, the court may also consider
       the reason or purpose for the law, the problems it seeks to address, and the
       consequences of construing the statute one way or another. Id.

¶ 18       Section 4-106(b) of the Tort Immunity Act provides that “[n]either a local
       public entity nor a public employee is liable for *** [a]ny injury inflicted by an
       escaped or escaping prisoner.” 745 ILCS 10/4-106(b) (West 2016). The Act further
       states that “[a]s used in this Article, ‘prisoner’ means a person held in custody.” Id.
       § 4-101.

¶ 19       As noted by the parties, we previously construed and applied section 4-106(b)
       in Ries, 242 Ill. 2d 205. In that case, Chicago police officer Sergio Oliva noticed
       several people standing around a young man. One of the people signaled to Oliva
       and told him that the man had tried to flee the scene of a traffic accident. Oliva
       placed the man, Demario Lowe, in the back of his squad car without handcuffing
       him or turning off the engine. The squad car did not have a cage or screen
       preventing access to the front seat, and Oliva soon saw Lowe driving away. Two
       other police officers pursued, and Lowe ultimately hit several parked vehicles,
       drove through a red light at a high rate of speed, and collided with the plaintiffs’
       vehicle, which was stopped at an intersection waiting to make a left turn. The
       plaintiffs suffered multiple injuries in the collision. Id. at 208.

¶ 20       The plaintiffs sued Oliva and the City of Chicago (City), alleging that Oliva’s
       conduct, undertaken while he was acting on behalf of the City, was willful and
       wanton. The plaintiffs subsequently filed a first amended complaint, adding claims
       that the two officers who pursued Lowe failed to terminate the pursuit when the



                                                -6-
       danger to the general public outweighed the benefit of apprehending Lowe. The
       first amended complaint further alleged that the City engaged in willful and wanton
       misconduct through the pursuing officers. Id. at 208-09. A jury returned verdicts
       for the plaintiffs. Id. at 211. The appellate court reversed, holding, in pertinent part,
       that the City was immune from liability under section 4-106(b) (745 ILCS 10/4-
       106(b) (West 2008)) because Lowe was an escaping prisoner when he collided with
       the plaintiffs’ vehicle. Ries, 242 Ill. 2d at 211-13.

¶ 21       On review, this court agreed that the City was immune from liability under
       section 4-106(b). Id. at 215. In construing section 4-106(b), we began by noting
       that “[t]he Act does not require a formal arrest or imprisonment, but rather defines
       ‘prisoner’ as ‘a person held in custody.’ ” Id. at 216 (quoting 745 ILCS 10/4-101
       (West 2008)). The Tort Immunity Act does not define the term “custody.” This
       court, therefore, reviewed definitions of that term from Black’s Law Dictionary,
       including one from an earlier edition stating that “ “ ‘The term [custody] is very
       elastic and may mean actual imprisonment or physical detention or mere power,
       legal or physical, of imprisoning or of taking manual possession.” ’ ” Id. at 216
       (quoting People v. Campa, 217 Ill. 2d 243, 254 (2005), quoting Black’s Law
       Dictionary 347 (5th ed. 1979)). We emphasized the elasticity of the term “custody”
       by reviewing its meaning in various contexts, including under the speedy-trial
       statute, when a person fails to return for an independent day release program, and
       in the context of custodial interrogation triggering the requirement for Miranda
       warnings. Id. at 216-17; see also Miranda v. Arizona, 384 U.S. 436 (1966).

¶ 22      After reviewing those various definitions of the term “custody,” this court
       concluded that Lowe was clearly an escaping prisoner within the meaning of the
       Tort Immunity Act. Ries, 242 Ill. 2d at 217. This court explained,

           “If the legislature had meant the term ‘custody’ to be so restrictive as to include
           only imprisonment, the legislature almost certainly would have used the term
           ‘imprisonment’ instead. For purposes of this case, it is not necessary to
           determine how broad the term ‘custody’ may be, as it is certainly broad enough
           to include situations such as this. Here, Oliva arrived at the scene of a traffic
           accident and was told that Lowe had caused the accident and was attempting to
           flee the scene. Oliva then placed Lowe in the back of his squad car. Lowe was
           in custody at this point. He was being detained, and his freedom of movement




                                                 -7-
          had been directly controlled and limited by Oliva’s lawful authority. Moreover,
          a reasonable person placed in the back of a squad car by a police officer would
          not feel free to leave.” Id.

¶ 23       This court repeated that Lowe was being held in custody “given that [he] was
       placed in the back of a squad car by a police officer who had been told that Lowe
       was trying to flee the scene of an accident that he had caused.” Id. at 218. We,
       therefore, concluded that the City had absolute immunity under section 4-106(b)
       because Lowe was an escaping prisoner as defined by the statute when he crashed
       into the plaintiffs’ vehicle and caused their injuries. Id. at 218-19.

¶ 24       We note that, in the analysis in Ries, this court mentioned whether a reasonable
       person would feel free to leave. Id. at 217. Our emphasis, however, was on Oliva’s
       direct control and limitation of Lowe’s freedom of movement. In determining that
       section 4-106(b) applied to the facts in Ries, this court focused on Oliva’s act of
       placing Lowe in the back seat of the squad car, stating “Lowe was in custody at this
       point.” Id.

¶ 25       The plain language of the Tort Immunity Act supports the emphasis in Ries on
       direct control and limitation of a suspect’s freedom of movement in determining
       whether the suspect is an “escaped or escaping prisoner.” In defining the term
       “prisoner,” the Tort Immunity Act does not simply refer to “custody.” Rather, the
       Tort Immunity Act defines a “prisoner” as a person “held in custody.” (Emphasis
       added.) 745 ILCS 10/4-101 (West 2016). Relevant to this context, the term “hold”
       is defined as “to prevent from leaving or getting away” or “to maintain position.”
       Merriam-Webster’s Collegiate Dictionary 552 (10th ed. 1999). Thus, the phrase
       “held in custody” plainly requires some direct restriction or control of a person’s
       freedom of movement to a particular place for at least a limited period of time.

¶ 26       The broader structure of the Tort Immunity Act also supports our construction
       of the term “custody” in Ries. In section 4-101, the legislature used the word
       “custody” to define the term “prisoner.” 745 ILCS 10/4-101 (West 2016). Thus,
       “custody” must be understood in that context. The word “prisoner” plainly refers
       to a person subject to some level of physical confinement. See, e.g., Black’s Law
       Dictionary 1447 (11th Ed. 2019) (defining “prisoner” alternatively as “[s]omeone
       who is being confined in prison,” “[s]omeone who has been apprehended by a law-
       enforcement officer and is in custody,” and “[s]omeone who is taken by force and



                                              -8-
       kept somewhere”). The Tort Immunity Act also contains other references to the
       term “prisoner” that convey the same basic meaning of physical confinement. See
       745 ILCS 10/4-103 (West 2016) (granting immunity for failure to provide jails or
       correctional facilities and stating that “[n]othing in this Section requires the periodic
       inspection of prisoners”); id. § 4-104 (providing immunity for “interfering with the
       right of a prisoner to obtain a judicial determination or review of the legality of his
       confinement”); id. § 4-105 (stating that “[n]either a local public entity nor a public
       employee is liable for injury proximately caused by the failure of the employee to
       obtain medical care for a prisoner in his custody”). Thus, our construction of the
       term “custody” to require direct restriction or control of a person’s freedom of
       movement is further supported by the structure and context provided in the Tort
       Immunity Act.

¶ 27       In this case, several police officers parked their squad cars perpendicular to the
       driver’s side of the stopped Buick. Officer Rinchich got out of his squad car, drew
       his handgun, approached to within approximately 10 feet of Coffey, and yelled
       “hands” at him. As many as six police vehicles were in the parking lot, with several
       officers pointing weapons at Coffey. Coffey remained in the vehicle with the engine
       running and the door closed, however. A little over one minute after Rinchich
       arrived in the parking lot, Coffey drove away and continued to lead the officers on
       a police chase.

¶ 28       While the officers attempted to restrain or control Coffey’s freedom of
       movement, the record shows that they did not achieve that objective. The officers
       did not block Coffey’s path with their squad cars or otherwise directly limit or
       control his freedom of movement. Rather, he was free to drive out of the church
       parking lot with no physical impediment. Unlike in Ries, the officers did not
       directly control or limit Coffey’s freedom of movement to a particular place.

¶ 29      Relying heavily on Townsend, 2019 IL App (1st) 180771, defendants,
       nonetheless, argue that Coffey was in custody within the meaning of the Tort
       Immunity Act when he was confronted by several police officers with weapons
       drawn in the church parking lot. Defendants maintain that Coffey’s freedom of
       movement was controlled by the police officers’ show of authority and that
       Townsend “would compel a finding” that Coffey was in custody for purposes of the
       Tort Immunity Act.




                                                 -9-
¶ 30       In Townsend, two Chicago police officers stopped a car for operating at dusk
       without its headlights illuminated. The officers approached on opposite sides of the
       vehicle. The driver was ordered out of the vehicle and handcuffed when he was
       unable to produce a driver’s license. The other police officer ordered the front seat
       passenger out of the car and began handcuffing him after observing him make
       furtive movements toward the floor and the presence of an open container of
       alcohol near him. At that point, one of the rear seat passengers, Ricky Anderson,
       jumped into the driver’s seat, put the car in gear, and tried to take off while the
       officer on the driver’s side “was grabbing at him.” Anderson responded by saying
       “something *** like [‘]why are you grabbing me.[’] ” Anderson avoided the
       officer’s attempts to grab him and drove off. Id. ¶ 6. Several minutes later,
       Anderson struck another car, injuring the plaintiff. Id. ¶ 7.

¶ 31       The plaintiff sued the City of Chicago and several police officers, alleging
       willful and wanton misconduct. The plaintiff claimed that officers engaged in an
       unsafe pursuit of Anderson and that the City was responsible for the conduct of its
       employees. Id. ¶ 4. The circuit court granted the defendants’ motion for summary
       judgment, ruling that they were immune from liability under section 4-106(b) of
       the Tort Immunity Act because Anderson was an “escaping prisoner” at the time
       he crashed into the car and caused the plaintiff’s injuries. Id. ¶ 18.

¶ 32       The appellate court agreed with the circuit court that section 4-106(b) applied,
       asserting that the police officers “took positions on both sides of the vehicle,”
       “effectively curtail[ing] Anderson’s and the other three occupants’ freedom of
       movement.” Id. ¶ 31. The appellate court noted that, during a traffic stop, police
       officers exercise control over all occupants of a vehicle. Id. ¶ 32 (citing Brendlin v.
       California, 551 U.S. 249, 255 (2007) (stating that “during a traffic stop an officer
       seizes everyone in the vehicle, not just the driver”)). Further, a reasonable person
       in Anderson’s position would not have felt free to leave, given that he was a
       passenger subjected to a traffic stop and both the driver and the front seat passenger
       had been handcuffed. Id. The appellate court concluded that Anderson was in
       custody within the meaning of section 4-106(b) when he fled the scene of the
       ongoing traffic stop. Id. ¶ 34. Accordingly, the defendants were immune from
       liability because the plaintiff’s injuries were caused by an escaping prisoner. Id.




                                               - 10 -
¶ 33       We disagree with the appellate court’s decision in Townsend. As we have
       explained, section 4-106(b) immunity applies only when the circumstances of the
       case show officers have directly controlled and limited a person’s freedom of
       movement to a particular place.

¶ 34       In Townsend, the officers never directly controlled or limited Anderson’s
       freedom of movement during the traffic stop. The acts of stopping the vehicle with
       Anderson in the back seat and approaching the car on either side did not amount to
       holding Anderson in custody within the meaning of the Tort Immunity Act. While
       one of the officers attempted to grab Anderson as he drove away, the officer was
       not able to control or restrain his freedom of movement.

¶ 35       The facts of Townsend fall short of establishing direct control or restraint of
       Anderson’s freedom of movement. The officers were close to Anderson, and they
       attempted to restrain him, but they did not hold him in custody within the meaning
       of section 4-106(b) before he drove away and collided with another car, injuring
       the plaintiff. We hold that the appellate court erred in finding section 4-106(b)
       immunity applied to the facts in Townsend. Accordingly, the appellate court’s
       decision in Townsend must be overruled.

¶ 36       Similar to Townsend, Coffey’s freedom of movement was never directly limited
       or controlled by the police officers in this case. The officers exited their vehicles,
       pointed their weapons at Coffey, and ordered him out of the car, but Coffey’s
       freedom of movement was never directly controlled or limited to a particular place.
       The officers did not block Coffey’s exit with their squad cars or otherwise control
       his freedom of movement. After being confronted by the police officers, Coffey
       simply drove out of the church parking lot and continued to lead the officers on a
       chase.

¶ 37       We agree with the appellate court that a mere show of authority is not sufficient
       to establish that a person is “held in custody” under the Tort Immunity Act. 2021
       IL App (1st) 200223, ¶ 17. Allowing a show of authority, by itself, to establish that
       a person is “held in custody” would expand the absolute immunity provided by
       section 4-106(b) beyond its intended application. For instance, a police officer’s
       simple act of turning on a squad car’s lights or siren to initiate a traffic stop could
       certainly be considered a show of authority, but the legislature could not have
       intended that sort of action, by itself, to trigger the absolute immunity provided by



                                               - 11 -
       section 4-106(b). By its plain language, section 4-106(b) is applicable only when
       injuries are inflicted by an “escaped or escaping prisoner.” 745 ILCS 10/4-106(b)
       (West 2016).

¶ 38       In sum, we conclude that the plain language of the Tort Immunity Act requires
       a showing that police officers directly limited or controlled a person’s freedom of
       movement to a particular place to trigger the absolute immunity provided in section
       4-106(b). Until that occurs, a person is not an “escaped or escaping prisoner” within
       the plain language of the Tort Immunity Act.

¶ 39       Applying the statutory standard to this case, we cannot say that Coffey’s
       freedom of movement was directly controlled or limited to a particular place.
       Coffey was not “held in custody” in the church parking lot within the plain and
       ordinary meaning of that phrase, and consequently, he was not an “escaped or
       escaping prisoner” when he subsequently hit plaintiff as he was crossing the street.
       Accordingly, defendants do not have absolute immunity from liability for
       plaintiff’s injuries under section 4-106(b) of the Tort Immunity Act. We agree with
       the appellate court that the circuit court erred in granting defendants’ motion for
       summary judgment based on the application of section 4-106(b).


¶ 40                                   III. CONCLUSION

¶ 41      For the reasons stated above, we affirm the appellate court’s judgment, and we
       remand to the circuit court for further proceedings.


¶ 42      Appellate court judgment affirmed.

¶ 43      Circuit court judgment reversed.

¶ 44      Cause remanded.




                                              - 12 -